51 F.3d 265
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Gomez ALSTON, Plaintiff-Appellant,v.Lonnie SAUNDERS;  Deborah Swisher;  Correctional OfficerBurke;  John Doe, I;  John Doe, II, Defendants--Appellees.
No. 94-7402.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  April 4, 1995.

Roger Gomez Alston, Appellant Pro Se.
Pamela Anne Sargent, Asst. Atty. Gen., Richmond, VA, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his suit pursuant to 42 U.S.C. Sec. 1983 (1988), and denying his motion for reconsideration.  Because summary judgment was properly granted on this record, we affirm on the reasoning of the district court.  Alston v. Saunders, No. CA-93-289-R (W.D.Va. March 24, 1994;  Oct. 31, 1994).  We further find that the denial of Appellant's Fed.R.Civ.P. 59(e) motion was not an abuse of discretion.  See Temkin v. Frederick County Comm'r, 945 F.2d 716 (4th Cir.1991), cert. denied, 60 U.S.L.W. 3578 (U.S.1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.